*584Opinion by
Mr. Justice Wolverton.
This is a mandamus proceeding instituted for the purpose of requiring the defendant, who is the County Clerk of Linn County, Oregon, as such officer to file a complaint in a cause entitled in the Circuit Court of the State of Oregon for Linn County, wherein H. Far-well, the plaintiff herein, was plaintiff, and against one John N. Hoffman. The plaintiff tendered with the complaint the fee allowed the clerk under the act of October 26, 1882, but the defendant refused to make the filing desired until plaintiff should pay the fee fixed by the act of February 22, 1893, and by said act required to be paid before any filing could take place. The alternative writ was issued; to this a demurrer was interposed and sustained by the court below, and the writ dismissed. Plaintiff appeals. The same questions involved here were considered in Northern Counties Trust v. Sears, 30 Or. 388, and there passed upon adversely to the contention of plaintiff. That case is, therefore, decisive of this. The judgment of the court below will therefore be affirmed.
Affirmed.